EXHIBIT AT SCHAWK, INC.: Timothy Allen Vice President, Finance Operations and Investor Relations 847-827-9494 Timothy.Allen@schawk.com AT DRESNER CORPORATE SERVICES: Investors:Philip Kranz 312-780-7240 pkranz@dresnerco.com SCHAWK, INC. ANNOUNCES REGULAR QUARTERLY DIVIDEND DES PLAINES, IL, March 30, 2009 Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, today reported that its Board of Directors has declared a regular quarterly dividend of $0.0325 per share, payable on April 15, 2009, to Schawk, Inc. Class A common stockholders of record as of April 10, David A.
